DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darrell Hollis on December 16, 2021.

The application has been amended as follows: 

1. (Previously Presented) A computerized method of classifying nested content execution loaded by a webpage or an application executed by a client device, comprising: 
using at least one processor of a client device for: 
executing a webpage or an application loaded from a content server, the webpage or the application embeds at least one nesting element used for loading nested content from at least one nested content server, the webpage or the application embeds a host monitoring code; 
executing the host monitoring code in context of the webpage or the application for: 
collecting session data indicative of an execution session of the webpage or the application including execution of nested content loaded using the at least one nesting element, the context of execution of the webpage or the application is inaccessible from the context of execution of the nested content; 
transmitting, in real-time, a signature generated for the session data to at least one verification server configured to classify the execution of the nested content according to at least part of the session data extracted from the signature; and 
transmitting, in real-time, at least one transaction indicator of execution of the nested content to at least one provider of the nested content to enable the at least one nested content provider to verify execution of the nested content according to at least one serving rule based on the execution classification obtained from the at least one verification server.

2. (Currently Amended) The computerized method of claim 1, wherein the at least one verification server classifies the execution session and/or at least one session event detected during the execution session based on an analysis of the collected session data extracted from the signature according to at least one classification rule.

3. (Original) The computerized method of claim 1, wherein the host monitoring code includes a unique identifier in the signature and in the at least one transaction indicator to correlate between the signature of the execution session and the at least one transaction indicator.

4. (Currently Amended) The computerized method of claim 3, wherein, in response to receiving the at least one transaction indicator, the at least one nested content provider obtains the execution classification from the at least one verification server to verify execution of the nested content, the at least one nested content provider provides the unique identifier to the at least one verification server to indicate the required execution 

5. (Currently Amended) The computerized method of claim 4, wherein 

6. (Original) The computerized method of claim 1, wherein the host monitoring code transmits the at least one transaction indicator according to at least one communication protocol established with the at least one nested content provider.

7. (Original) The computerized method of claim 6, wherein the at least one communication protocol comprises Video Ad Serving Template (VAST).



9. (Original) The computerized method of claim 1, further comprising the host monitoring code encrypts the signature according to at least one cryptographic algorithm using at least one secret cryptographic key.

10. (Currently Amended) The computerized method of claim 1, wherein the session data comprises at least one attribute of a group consisting of: an attribute of the client device, an attribute of a user of the client device, an attribute of the webpage or the application, an attribute of interaction of the user of the client device with the webpage or the application and a presentation attribute of the webpage or the application.

11. (Original) The computerized method of claim 1, wherein the at least one nesting element comprises an iframe.

12. (Original) The computerized method of claim 1, wherein the host monitoring code is embedded in the webpage or the application using at least one Software Development Kit (SDK).

13. (Previously Presented) A client device for supporting classification of execution of nested content loaded by a webpage or an application executed by a client device, comprising: 
at least one processor for executing a code, the code comprising: 
code instructions to execute a webpage or an application loaded from a content server, the webpage or the application embeds at least one nesting element used for loading nested content from at least one nested content server, the webpage or the application embeds a host monitoring code; 
code instructions to execute the host monitoring code in the context of the webpage or the application, the host monitoring code comprising: 

code instructions to transmit, in real-time, a signature generated the session data to at least one verification server configured to classify the execution of the nested content according to at least part of the session data extracted from the signature; and 
code instructions to transmit, in real-time, at least one transaction indicator of execution of the nested content to at least one provider of the nested content to enable the at least one nested content provider to verify execution of the nested content according to at least one serving rule based on the execution classification obtained from the at least one verification server.

14. (Previously Presented) A computerized method of classifying nested content execution loaded by a webpage or an application executed by a client device, comprising: 
using at least one processor of a server for: 
receiving a signature of session data indicative of an execution session of a webpage or an application by a client device including execution of nested content loaded from at least one nested content server using at least one nesting element embedded in the context of the webpage or the application, the signature is generated, in real-time, by a host monitoring code executed in context of execution of the webpage or the application, the context of execution of the webpage or the application is inaccessible from the context of execution of the nested content; 
extracting the session data from the signature; 
classifying the execution of the nested content according to the at least part of the session data; and 
providing the nested content execution classification to at least one provider of the nested content to enable the at least one nested content provider to verify execution of the nested content according to at least one serving rule based on the execution classification; 

15. (Previously Presented) A system for classifying nested content execution loaded by a webpage or an application executed by a client device, comprising: 
at least one processor for executing a code, the code comprising: 
code instructions to receive a signature of at least some session data indicative of an execution session of a webpage or an application by a client device including execution of nested content loaded from at least one nested content server using at least one nesting element embedded in the webpage or the application, the signature is generated, in real-time, by a host monitoring code executed in context of execution of the webpage or the application, the context of execution of the webpage or the application is inaccessible from the context of execution of the nested content; 
code instructions to extract the session data from the signature; 
code instructions to classify the execution of the nested content according to the at least part of the session data; and 
code instructions to provide the nested content execution classification to at least one provider of the nested content to enable the at least one nested content provider to verify execution of the nested content according to at least one serving rule based on the execution classification; 
wherein the at least one nested content provider is informed of the execution of the nested content in real-time by the host monitoring code.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are Pottjegort (US 9,865,005 B1); Sutton-Shearer (US 201 7/0206567 A1); and Donaldson et al. (US 2019/0116037 A1).
The closest prior art references of record disclose at least the following limitations of independent claims 1 and 13: executing a webpage or an application loaded from a content server, the webpage or the application embeds at least one nesting element used for loading nested content from at least one nested content server, the webpage or the application embeds a independent claims 14 and 15: extracting the session data from the signature; classifying the execution of the nested content according to the at least part of the session data; and providing the nested content execution classification to at least one provider of the nested content to enable the at least one nested content provider to verify execution of the nested content according to at least one serving rule based on the execution classification; wherein the at least one nested content provider is informed of the execution of the nested content in real-time by the host monitoring code
The closest prior art references of record do not teach or suggest the following limitation of  independent claims 1 and 13: collecting session data indicative of an execution session of the webpage or the application including execution of nested content loaded using the at least one nesting element, the context of execution of the webpage or the application is inaccessible from the context of execution of the nested content; and independent claims 14 and 15: receiving a signature of session data indicative of an execution session of a webpage or an application by a client device including execution of nested content loaded from at least one nested content server using at least one nesting element embedded in the context of the webpage or the application, the signature is generated, in real-time, by a host monitoring code executed in context of execution of the webpage or the application, the context of execution of the webpage or the application is inaccessible from the context of execution of the nested content. Although the combination of references teaches collecting information relating to the visibility of the loaded nest content and using client-side code in context of the nested content to collect visibility information (Pottjegort Column 22, lines 45-50), the combination of references does not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621